            Case 2:20-cv-02628-CDJ Document 4 Filed 08/18/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BJORN VEUM SELJEVOLD,                                          CIVIL ACTION
                                                    :

              Plaintiff,                            :          NO. 20-2628
       v.
                                                    :
ROBIN STELLWAGEN SELJEVOLD,


              Defendant.

                            ORDER FOR RULE 16 CONFERENCE

              NOW, this 18th day of August, 2020, it is hereby ORDERED that a Fed. R. Civ. P.

16 conference shall be held by telephone on September 21, 2020 at 10:00a.m.          Counsel for both

parties shall dial-in using information which will provided by Chambers.

              It is FURTHER ORDERED as follows:

              1.      The parties shall make the required initial disclosures pursuant to Fed. R.

                      Civ. P. 26(a) within 14 days of the date of this Order.

              2.      The parties shall commence discovery immediately and shall have

                      conducted substantial discovery before the Rule 16 conference.

              3.      After consultation with counsel for all parties, counsel shall complete the

                      required Report of Rule 26(f) Meeting and file the same with the Clerk of

                      Court at least 7 days prior to the Rule 16 conference. Counsel shall

                      incorporate all the information described in Judge Jones’s form Report,

                      which can be found at www.paed.uscourts.gov.

                                             BY THE COURT:



                                             /s/ C. Darnell Jones, II
                                             C. DARNELL JONES, II               J.
